DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  “each support apertures” in the first line of the claim should be amended to read “each support aperture”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 9 recites the limitation that “the bottle is an industry standard bottle”. However, it is not defined what industry this bottle is standard within. There is no precise definition for an industry standard bottle, and bottles are known in the art to have a great variety of shapes and forms; it is unclear what bottle specifically is being claimed. Therefore, this claim is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (US 2744622) in view of Anciens Etablissements Walton et Place (FR 1300969).
Sparks teaches a box bracket assembly (Fig 5, box and insert) comprising in combination: a box (Fig 1) substantially enclosing an interior space; the box having a rectangular shape including a front wall (12) that is substantially planar opposite a rear (13) wall that is substantially planar, with side walls (20, 21) extending between the front wall and the rear wall, and with upper and lower end walls (11, 16 respectively) adapted to enclose upper and lower ends of the box; an insert (Fig 5, Fig. 5 is a breakout of Figure 1 upside down) adapted to reside within the interior space; the insert having a first support panel (41) and a second support panel (other 41 on opposite side); wherein the first support panel and the second support panel are adapted to be parallel to each other (Fig 5); wherein the first support panel and the second support panel are separated by a base (40) at a bottom edge of each support panel; wherein each support panel is substantially at a 90° angle to the base (Fig 5); wherein the base is in contact with a bottom end of the box (Col. 1, lines 32-36; the insert is in contact with the bottom as the flap closes); wherein each support panel has a first vertical edge (46) connected to a first bracket (45) and a second vertical edge connected (opposite 46) to a second bracket (opposite 45); wherein each bracket is adapted to be oriented at a 90°angle to an adjacent support panel in a direction toward a sidewall of the box (Fig 5); wherein a height of each bracket (45) is substantially equal to a height of the box (Fig 5); wherein each bracket has a bracket vertical edge (outer edge of 45); wherein the bracket vertical edge is in contact with the sidewall (Fig 5; the insert is positioned in the figure above the box, but would rest at the same orientation inside the box, thus contacting the sidewalls at appropriate points); wherein a bracket outer side is parallel to and in contact with one of the front wall or the rear wall of the box (Fig 5, see previous parenthetical explanation; Col. 3, lines 30-37; the walls of the insert conform to the shape of the box); wherein each support panel has at least one support aperture (50). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert disclosed Sparks by adding the first and second panels holding a portion of the bottle body as disclosed by Anciens Etablissements Walton et Place. One of ordinary skill in the art would have been motivated to make this modification in order to better protect a bottle as taught by Sparks’ invention. Sparks teaches a container for an egg which is partially held within support apertures of the first and second panel, but does not teach a bottle; the panels adapted to hold a bottle as taught by Anciens Etablissements Walton et Place are analogous to the panels of Sparks and serve the same function, differing only in that they explicitly teach a bottle held within them. 
Regarding Claim 3, Sparks in view of Anciens Etablissements Walton et Place as applied to Claim 1 above teaches all the limitations of Claim 3, including that an upper support aperture edge is a convex curve (Sparks, Col. 3, lines 21-23).
Regarding Claim 4, Sparks in view of Anciens Etablissements Walton et Place as applied to Claim 1 above teaches all the limitations of Claim 4, except for the edge of the support aperture contacting the bottle neck. However, Anciens Etablissements Walton et Place teaches an upper support aperture edge (Upper edge of 7b) is adapted to contact a bottle neck at a tapered portion of the bottle neck (Fig 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apertures disclosed in Sparks by adding the edge of the support aperture contacting the bottle neck as disclosed by Anciens Etablissements Walton et Place. One of ordinary skill in the art would have been motivated to make this modification in order to ensure 
Regarding Claim 5, Sparks in view of Anciens Etablissements Walton et Place as applied to Claim 1 above teaches all the limitations of Claim 5, including that each support apertures is positioned in a central location within each support panel (Sparks, Fig 3; each aperture is horizontally centered).
Regarding Claim 6, Sparks in view of Anciens Etablissements Walton et Place as applied to Claim 1 above teaches all the limitations of Claim 6, including that each bracket (Sparks, 45) has a least one beveled corner (Fig 5).
Regarding Claim 7, Sparks in view of Anciens Etablissements Walton et Place as applied to Claim 1 above teaches all the limitations of Claim 7, including that the support aperture of the first support panel is aligned vertically with and has equal dimensions to the support aperture of the second support panel (Sparks, Fig 3, Fig 7)
Regarding Claim 8, Sparks in view of Anciens Etablissements Walton et Place as applied to Claim 1 above teaches all the limitations of Claim 8, except for the panels having a plurality of apertures. However, Anciens Etablissements Walton et Place teaches that each support panel has a plurality of support apertures (Fig 2, apertures 7a-b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panels of the insert as disclosed Sparks by adding the plurality of apertures as disclosed by Anciens Etablissements Walton et Place. One of ordinary skill in the art would have been motivated to make this modification in order to store multiple bottles in the same packaging insert without the bottles coming into contact with each other (Anciens Etablissements Walton et Place, Col. 1, lines 4-9).
Regarding Claim 9, Sparks in view of Anciens Etablissements Walton et Place as applied to Claim 1 above teaches all the limitations of Claim 9, including that the bottle (Anciens Etablissements Walton 
Regarding Claim 10, Sparks in view of Anciens Etablissements Walton et Place as applied to Claim 1 above teaches all the limitations of Claim 10, including that the bottle (Anciens Etablissements Walton et Place, Fig 3) is an industry standard bottle; and wherein the industry standard bottle is a 16oz. decanter glass bottle having a width of 3" and a height of 7.3”. If the bottle is an industry standard, then it is known in the art, and therefore nothing inventive has been added to this claim; one of ordinary skill in the art would know to design around a bottle (just as the insert of Anciens Etablissements Walton et Place is designed around the bottle shown) having a width of 3" and a height of 7.3” in order to ship these industry standard bottles.
Regarding Claim 11, Sparks in view of Anciens Etablissements Walton et Place as applied to Claim 1 above teaches all the limitations of Claim 11, including that a bracket hinge is perforated (Sparks, 46; Col. 3 lines 3-18).
Regarding Claim 12, Sparks in view of Anciens Etablissements Walton et Place as applied to Claim 1 above teaches all the limitations of Claim 12, including that a foldable crease is formed between each support panel and the base (Sparks, 42; Col. 3 lines 3-18).
Regarding Claim 13, Sparks in view of Anciens Etablissements Walton et Place as applied to Claim 1 above teaches all the limitations of Claim 13, including that a combined width of two brackets (Sparks, Fig 5, 45) and an inner cavity (area between panels 41) equals a width of the front wall (12) of the box (Fig 5).
Regarding Claim 14, Sparks in view of Anciens Etablissements Walton et Place as applied to Claim 1 above teaches all the limitations of Claim 14, except for the box and insert being made of corrugated paperboard. However, Anciens Etablissements Walton et Place teaches that the box and the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert as disclosed Sparks by adding the corrugated cardboard construction as disclosed by Anciens Etablissements Walton et Place. One of ordinary skill in the art would have been motivated to make this modification in order to provide the necessary strength and structure to package bottles; Sparks teaches an insert made of “cardboard, boxboard or other suitable sheet material” (Sparks, Col. 2 lines 4-5), so it is understood that corrugated cardboard is a material known in the art to provide rigid, stable packaging for fragile articles. 
Regarding Claim 15, Sparks teaches a box bracket assembly (Fig 5, box and insert) comprising in combination: a box (Fig 1) substantially enclosing an interior space; the box having a rectangular shape including a front wall (12) that is substantially planar opposite a rear (13) wall that is substantially planar, with side walls (20, 21) extending between the front wall and the rear wall, and with upper and lower end walls (11, 16) adapted to enclose upper and lower ends of the box; an insert (Fig 5) adapted to reside within the interior space; the insert having a first support panel (41) and a second support panel (41); wherein the first support panel and the second support panel are adapted to be parallel to each other (Fig 5); wherein each support panel has a first vertical edge (46) connected to a first bracket (45) and a second vertical edge connected (45) second bracket (46); wherein each bracket is adapted to be oriented at a 90°angle to an adjacent support panel in a direction toward a sidewall of the box (Fig 5); wherein each bracket has a bracket vertical edge (outer edge of 45); wherein the bracket vertical edge is in contact with the sidewall (Fig 5; the insert is positioned in the figure above the box, but would rest at the same orientation inside the box, thus contacting the sidewalls at appropriate points); wherein a bracket outer side is parallel to and in contact with one of the front wall or the rear wall of the box (Fig 
Sparks as applied to Claim 15 above teaches all the limitations of Claim 15, except for the first and second panels holding a portion of the bottle body. However, Anciens Etablissements Walton et Place teaches that each support aperture is adapted to receive a portion of a bottle body (Fig 3) and wherein a bottle is held within a support aperture of the first support panel and a support aperture of the second support panel (Fig 3, panels 2 are first and second panels). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert disclosed Sparks by adding the first and second panels holding a portion of the bottle body as disclosed by Anciens Etablissements Walton et Place. One of ordinary skill in the art would have been motivated to make this modification in order to better protect a bottle as taught by Sparks’ invention. Sparks teaches a container for an egg which is partially held within support apertures of the first and second panel, but does not teach a bottle; the panels adapted to hold a bottle as taught by Anciens Etablissements Walton et Place are analogous to the panels of Sparks and serve the same function, differing only in that they explicitly teach a bottle held within them. 
Regarding Claim 16, Sparks in view of Anciens Etablissements Walton et Place as applied to Claim 15 above teaches all the limitations of Claim 16, including that the first support panel and the second support panel are separated by a base (Sparks, 40) at a bottom edge of each support panel; wherein each support panel is substantially at a 90° angle to the base (Fig 5); wherein the base is in contact with a bottom end of the box (Col. 1, lines 32-36; the insert is in contact with the bottom as the flap closes).
Regarding Claim 17, Sparks in view of Anciens Etablissements Walton et Place as applied to Claim 15 above teaches all the limitations of Claim 17, including that a height of each bracket (Sparks, 45) is substantially equal to a height of the box (Fig 5).

Regarding Claim 20, Sparks in view of Anciens Etablissements Walton et Place as applied to Claim 15 above teaches all the limitations of Claim 20, including that the support aperture of the first support panel is aligned vertically with and has equal dimensions to the support aperture of the second support panel (Sparks, Fig 3, Fig 7).
Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (US 2744622) in view of Anciens Etablissements Walton et Place (FR 1300969) further in view of Autajon (FR 2867163).
Regarding Claim 2, Sparks in view of Anciens Etablissements Walton et Place as applied to Claim 1 above teaches all the limitations of Claim 2, except for the width and height of the aperture being less than the total width and height of the bottle. However, Autajon teaches a support aperture (22) width is less than a diameter, or width, of the bottle body; wherein a support aperture height is greater than a height of the bottle body, and wherein a support aperture height is less than the height of the bottle, such that the support aperture is adapted to receive the portion of the bottle body (Fig 4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aperture disclosed Sparks in view of Anciens Etablissements Walton et Place by adding the size of the aperture relative to the total width and height of the bottle as disclosed by Autajon. One of ordinary skill in the art would have been motivated to make this modification in order to capture and retain a portion of the bottle, preventing it from moving within the insert and box during transportation or storage. The apertures of Sparks retain the egg in within the insert in the same manner; the apertures are a portion of the total width and height of the egg, 
Regarding Claim 19, Sparks in view of Anciens Etablissements Walton et Place as applied to Claim 15 above teaches all the limitations of Claim 19, except for the width and height of the aperture being less than the total width and height of the bottle. However, Autajon teaches a support aperture (22) width is less than a diameter, or width, of the bottle body; wherein a support aperture height is greater than a height of the bottle body, and wherein a support aperture height is less than the height of the bottle, such that the support aperture is adapted to receive the portion of the bottle body (Fig 4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aperture disclosed Sparks in view of Anciens Etablissements Walton et Place by adding the size of the aperture relative to the total width and height of the bottle as disclosed by Autajon. One of ordinary skill in the art would have been motivated to make this modification in order to capture and retain a portion of the bottle, preventing it from moving within the insert and box during transportation or storage. The apertures of Sparks retain the egg in within the insert in the same manner; the apertures are a portion of the total width and height of the egg, enclosing part but not all of the item and thus preventing movement or damage. Therefore, it would be obvious to modify the insert of sparks with the teachings of Autajon to allow for storage of bottles in a like insert. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250.  The examiner can normally be reached on Monday-Thursday and alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELISABETH SULLIVAN/Examiner, Art Unit 3735                                                                                                                                                                                                        
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735